Case: 4:19-cr-00049-SO Doc #: 312 Filed: 07/13/20 1 of 1. PageID #: 1690




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



UNITED STATES OF AMERICA,                    )       CASE NO. 4:19 CR 49-9
                                             )
        Plaintiff                            )       JUDGE SOLOMON OLIVER, JR.
                                             )
   v.                                        )       ORDER
                                             )
ANTHONY HOWELL,                              )
                                             )
        Defendant                            )


          The court adopts Magistrate Judge Baughman’s Report and Recommendation, (ECF No.

306), finding that the government has shown good cause to withdraw the supervised release

violation report submitted against Howell dated June 2, 2020.

          IT IS ORDERED that the Supervised Release Violation submitted against Anthony Howell

on June 2, 202 is hereby withdrawn. Defendant Howell’s Supervised Release shall continue under

its current terms.

          IT IS SO ORDERED.

                                                 /s/SOLOMON OLIVER, JR.
                                                 UNITED STATES DISTRICT JUDGE
July 13, 2020
